Citation Nr: 0104527	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for generalized anxiety disorder with dysthymic 
disorder from December 17, 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1972 to 
January 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1999, a statement of the case was issued in 
August 1999, and a substantive appeal was received in October 
1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  As of December 17, 1998, the veteran's generalized 
anxiety disorder with dysthymic disorder is manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, and 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent from December 17, 1998, for the 
veteran's service-connected generalized anxiety disorder with 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. Part 4, including §  4.130 and Diagnostic Code 9400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new 
legislation is, in the Board's view, more advantageous to the 
veteran.  However, in the present case the Board notes that 
the veteran has been afforded a special VA psychiatric 
examination in connection with his claim and it appears that 
all relevant VA outpatient treatment records have been 
obtained.  The report of the examination is detailed and 
allows for equitable review of the veteran's claim.  Under 
the circumstances, the Board finds that there has been 
substantial compliance with the new legislation and that no 
useful purpose would be served by delaying appellate review 
for any additional development.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the RO increased the veteran's service 
connected generalized anxiety disorder with dysthymic 
disorder to 70 percent disabling effective September 15, 
1995, the date it was established by VA outpatient treatment 
records that the veteran developed symptoms of depression 
with active suicidal ideation.  The 70 percent evaluation was 
reduced to 50 percent effective December 17, 1998, the dated 
it was established by VA outpatient treatment records and VA 
examination that the veteran's suicidal ideation had 
resolved.  In his notice of disagreement dated in February 
1999, the veteran indicated that he felt his disability 
continued to be 70 percent disabling.  In his substantive 
appeal, he reiterated that he thought a 70 percent rating was 
warranted.  The Board therefore finds that the veteran has 
effectively limited his appeal to the question of whether a 
rating in excess of 50 percent is warranted from December 17, 
1998, on.  It is clear that he is satisfied with the 70 
percent rating which was in effect from September 15, 1995, 
to December 17, 1998. 

For comparison purposes, the Board notes that VA outpatient 
treatment records show that in September 1995 the veteran was 
admitted to a VA hospital complaining of depression for one 
week with active suicidal ideation.  At a December 1995 VA 
examination, the veteran (among other things) reported 
depression, sleeping problems, nightmares, and suicidal 
ideation.  The examination showed that the veteran was rather 
ruminative and rambling with many grievances regarding his 
treatment, diagnosis, etc.  The veteran's speech was 
pressured.  He complained of difficulty in concentration and 
memory.  Thought content revealed anxiety, tension, 
depression, a good deal of irritability, a very low 
tolerance, a history of violent explosions in the past, and a 
threat of violence now.  The examiner commented that he 
agreed with a diagnosis recognizing that veteran approached 
psychotic states from time to time.  The examiner also 
commented that the symptoms appeared somewhat more severe 
than when previously seen. 

VA outpatient treatment records dated in 1998 show no 
evidence of psychotic features. 

At his December 1998 VA examination the veteran reported 
nightmares, sleeping problems, and would not discuss seeing 
or hearing things.  He also reported that his mind races at 
times.  The examiner indicated that he did not believe that 
the veteran saw or heard things because he did not see any 
evidence of it.  The examination showed the veteran to be 
casual and neat in his dress.  He was cooperative, goal-
oriented, oriented as to time, place and person.  He was able 
to organize and express himself, and his speech was reported 
to be normal.  The veteran's affect was blunted and his mood 
was depressed, but there was no psychosis, delusions, 
hallucinations or organicity.  Intellect was average, memory 
was reasonably good, judgment was good, and insight slight.  
The impression was anxiety, chronic; dysthymia, chronic.  The 
veteran was assessed a Global Assessment of Functioning (GAF) 
score of 55.

The veteran's generalized anxiety disorder with dysthymic 
disorder has been evaluated as 50 percent disabling as of 
December 17, 1998 pursuant to the criteria set out in 38 
C.F.R. § 4.130, Diagnostic Code 9400.  Under 38 C.F.R. § 
4.130, Diagnostic Code 9400, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The Board finds that the clear preponderance of the evidence 
is against entitlement to an evaluation in excess of the 
currently assigned 50 percent from December 17, 1998.  The 
veteran's generalized anxiety disorder with dysthymic 
disorder is not manifested by more than occupational and 
social impairment with reduced reliability and productivity.  
There is no question that the veteran's generalized anxiety 
disorder with dysthymic disorder has impacted his employment 
and social relationships.  While he has symptoms such as 
anxiety, sleep problems, nightmares, blunted affect, 
depressed mood, and slight insight, there is no evidence as 
of December 17, 1998 of suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, which would warrant a 70 percent evaluation 
under Diagnostic Code 9400.

The December 1998 VA examination showed the veteran to be:  
casual and neat in his dress; cooperative; goal-oriented; 
oriented as to time, place, and person; able to organize and 
express himself; speech was normal; no psychosis, delusions, 
hallucinations, or organicity; average intellect; good 
memory; good judgment.  The veteran was assessed a GAF of 55.  
The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 51-60 score indicates "moderate 
symptoms ...OR any moderate difficulty in social, occupational, 
or school functioning...."

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's generalized anxiety 
disorder with dysthymic disorder is no more than 50 percent 
disabling under the regulations for psychiatric disorders 
from December 17, 1998.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and a rating in excess of the currently assigned 
50 percent must be denied.  38 U.S.C.A. § 5107(b); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

